DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 17 June 2021, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the rejections of each of said claims have been withdrawn. 
In particular, as remarked by Applicant, each of pending claims 1-20 were rejected on the grounds of nonstatutory double patenting as outlined in the office action mailed 17 March 2021. However, in light of Applicant’s terminal disclaimer filed on 13 July 2021, each of the rejections thereto are hereby withdrawn.

Double Patenting
Applicant’s terminal disclaimer filed 13 July 2021 was accepted 14 July 2021 and accordingly the double patenting rejections of each of claims 1-20 as indicated in the office action mailed 17 March 2021 are hereby withdrawn as having been obviated by said terminal disclaimer.



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitations of a system for improving accuracy in a motion or orientation sensing device, the system comprising an isolation platform having a device-mounting region, a heat source disposed on the isolation platform, a device disposed on the isolation platform, at least one controller programmed to receive internal temperature signals from the at least one internal temperature sensor indicating the temperature of the local area, receive signals from the device, and compensating the received signals from the device by a compensation factor that varies based on a combination of the temperature of the local area and the ambient temperature, when considered in combination with the other limitations as recited in claim 1.

As to claim 16: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a computerized method of compensating an output of a device, the method comprising receiving output signals from the device disposed on the isolation platform and in the local area, and via a signal processor, compensating the output signals received from the device by compensation factors that vary based on the local temperature, when considered in combination with the other limitations as recited in claim 16.

claims 2-15 and 17-20: Each of said claims depends ultimately from one of claims 1 or 16 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856